UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-1884


JUDAMEYRE MCRAE,

                     Plaintiff - Appellant,

              v.

NIAGARA BOTTLING,

                     Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina, at
Statesville. Kenneth D. Bell, District Judge. (5:20-cv-00131-KDB-DCK)


Submitted: February 17, 2022                                  Decided: February 22, 2022


Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Judameyre L. McRae, Appellant Pro Se. Joshua Ryan Adams, JACKSON LEWIS PC,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Judameyre L. McRae appeals the district court’s order dismissing his second

amended complaint alleging racial discrimination and retaliation, in violation of Title VII

of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17, and state law, and

denying McRae’s motion to amend the complaint. We have reviewed the record and find

no reversible error. Accordingly, we affirm the district court’s judgment. McRae v.

Niagara Bottling, No. 5:20-cv-00131-KDB-DCK (W.D.N.C. Aug. 10, 2021). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2